Citation Nr: 1759115	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  13-03 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for service-connected anxiety disorder.

2.  Entitlement to an evaluation in excess of 10 percent for service-connected coronary artery disease status post stent placement prior to August 15, 2016 and 60 percent thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corp from July 1967 to May 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.
 
During the pendency of the appeal, in a June 2017 rating decision, the RO increased the evaluation for the Veteran's service-connected coronary artery disease status post stent placement to 60 percent effective from August 15, 2016.  Nevertheless, applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue has been recharacterized as reflected on the title page.

On June 16, 2017, the RO associated additional treatment records that addressed psychiatric treatment.  As this evidence does not provide evidence different than previously of record, the Board finds that waiver of AOJ consideration of this evidence is unnecessary as the evidence is cumulative and redundant of that previously of record.



FINDINGS OF FACT

1.  The Veteran's anxiety disorder resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; however there were not reduced reliability and productivity, or symptoms of such frequency, duration or severity that they equate to such.

2.  Prior to August 15, 2016, the Veteran's coronary artery disease was manifested by a workload of greater than 5 METs but not greater than 7 METs; but was not productive of congestive heart failure, or a workload of 5 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 50 percent.

3.  On and after August 15, 2016, the Veteran's coronary artery disease was manifested by a workload of greater than 3 METs but not greater than 5 METs; but was not productive of chronic congestive heart failure, or a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in excess of 30 percent for service-connected anxiety disorder have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9413 (2016).

2.  The criteria for entitlement to a disability rating of 30 percent, but no higher, for the Veteran's coronary artery disease prior to August 15, 2016, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.104, Diagnostic Code 7005 (2017).

3.  The criteria for entitlement to a disability rating in excess of 60 percent for the Veteran's coronary artery disease on and after August 15, 2016, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.104, Diagnostic Code 7005 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his/her ability to function under the ordinary conditions of daily life, including employment, by comparing his/her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126-127 (2001).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Evaluation in excess of 30 percent for service-connected anxiety disorder NOS

In this case, the Veteran's anxiety disorder NOS is assigned a 30 percent rating effective March 8, 2011, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9413.

A 30 percent disability evaluation is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability evaluation is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent disability evaluation is assigned for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  "Although the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of [occupational and social] impairment."  Id.  

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126.  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a).

A GAF score ranging 41 to 50 is contemplated for serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. 

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  Id. 

A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) and result in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  Id. 

Further, GAF scores between 81 and 90 indicate that symptoms to be absent or minimal (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members.).  Id.

The Board notes that the use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  In this case, however, DSM-IV was in use at the time of the August 2012 VA examination.  Thus, the GAF score assigned remains relevant for consideration in this appeal.  Id.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that an initial evaluation in excess of 30 percent for an anxiety disorder is not warranted during the period on appeal.

In August 2012, the Veteran was afforded a VA examination for his anxiety disorder disability.  At that evaluation, the Veteran reported that he lived with his wife of 37 years, that he often saw both of his adult sons, that he enjoyed time with four granddaughters, that his marriage was going great, and that his was close with his four living siblings.   He also reported that he enjoyed riding his motorcycle with his wife, they enjoyed going out to eat, and his work at church occupied a lot of his time.  He denied any history of suicide attempts, and physical altercations with others.  The Veteran's symptoms were chronic sleep impairment, anger, and anxiety.  Notably, the Veteran and his wife reported that his anger and anxiety were well managed with current medication.  The examiner noted that the Veteran's memory and concentration was intact.  The examiner diagnosed the Veteran with anxiety disorder NOS, sub-syndromal PTSD.  The examiner opined that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner assigned a GAF score of 81.

The Veteran's post service treatment record revealed further information on his anxiety disorder.  The Board notes that the Veteran's private treatment record showed that the Veteran was alert, oriented to place and time, and in no apparent distress.  See February 2011 private medical record.  Moreover, throughout the period on appeal the Veteran received multiple Patient Health Questionnaire (PHQ)-2 screenings.  Each screening score was 0, which is a negative screen for depression.  Further, the record shows that the Veteran was not feeling little interest or pleasure in doing things, nor was he feeling down, depressed, or hopeless.   See March 2014 VA treatment record; May 2016 VA treatment record.  Moreover, there are multiple notations in the Veteran's treatment record showing that he received medication for his anxiety disorder throughout the appeal period.  Importantly, the record appears to show that the medication helps, as the notations stated that he should continue his anxiety/depression medication.  See October 2014 VA treatment record; May 2015 VA treatment record; May 2016 VA treatment record; May 2017 VA treatment record.

In October 2012 the Veteran submitted a letter stating that he was on medication for his anxiety, that he had nightmares, and that he has hit and kicked his wife while sleeping.  He also stated that he had panic attacks that can make it difficult to visit his sons.  He stated that he had to leave important events early due to his stress and anxiety.

The Veteran was afforded another VA examination in August 2016.  At that examination, the Veteran reported that he lived with his wife and they got along well, that he often saw his adult sons, that he had a great relationship with his sons, and that he had a good relationship with his siblings.  He further reported that he and his wife continued to enjoy riding motorcycles, that he preached every Sunday, and that he had a good relationship with his congregation members.  He reported that he enjoyed going to football games, but that he had to leave sometimes because of his nerves.  The Veteran reported that he retired from work as an inspector because he reached retirement age and duration.  

The Veteran's listed symptoms were depressed mood, anxiety, and chronic sleep impairment.  The Veteran denied tearfulness, suicidal and homicidal ideation, and hallucinations.  The examiner found that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

Comparing his reported and documented psychiatric symptoms to the rating schedule, the Veteran does not manifest or more nearly approximate the criteria for a 50 percent, 70 percent, or 100 percent disability rating due to a mood disorder for any time during the appeal period.  Rather, the symptomatology discussed above is consistent with the 30 percent disability rating assigned for this period.  The Board is cognizant that the Veteran has asserted that his symptoms warrant a 70 percent rating; citing how the disability affects his functioning and includes symptoms to include not being able to drive over bridges and other issues with daily functioning. In his substantive appeal, the Veteran discussed how this disability has affected him since separation from service.  The Board has thoroughly and sympathetically considered the lay and medical evidence regarding the symptoms of his psychiatric disability.  After this review, however, the Board finds that the evidence weighs against a finding that the disability more nearly approximates the criteria for a 50 percent or higher rating.  The Board finds that the current 30 percent rating contemplates the level of severity averred by the lay and medical evidence.

As to social impairment, the Board notes that the Veteran has remained married to his wife for more than 40 years.  In fact, the Veteran has consistently reported that he has a good relationship with his wife.  See August 2012 VA examination; August 2016 VA examination.  Moreover, he reported that he has a great relationship with his sons, their wives, and his grandchildren.  See August 2016 VA examination.

With regard to occupational impairment, the Board notes that the Veteran has not worked since he retired in 2009.  However, as discussed above, the Veteran denied that he retired for any reason other eligibility by age and duration.  Id.  Moreover, the record does not reflect any occupational trouble due to the Veteran's service -connected anxiety disorder.

Thus, the Board finds that the most probative evidence of record shows that the Veteran's disability picture, to include the severity, frequency, and duration of his symptoms, as well as the resulting impairment of social and occupational functioning, is consistent with a 30 percent rating throughout the entire appeal period.  The preponderance of the evidence is against a rating in excess of 30 percent; there is no doubt to be resolved.

The Board notes that that no other diagnostic code provides a basis for any higher or additional ratings for the Veteran's anxiety disorder.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  Moreover, when a condition is specifically listed in the rating schedule, it may not be rated by analogy. Copeland v. McDonald, 27 Vet. App. 333 (2015).

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 368 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


10 percent evaluation for coronary artery disease prior to August 15, 2016

The Veteran's coronary artery disease was assigned an initial evaluation of 10 percent pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7005.

Under Diagnostic Code 7005, a 10 percent rating is warranted for coronary artery disease resulting in a workload of greater than 7 METs but not greater than 10 METs causing dyspnea, fatigue, angina, dizziness, or syncope, or; requiring continuous medication.  A 30 percent rating is warranted for coronary artery disease resulting in a workload of greater than 5 METs but not greater than 7 METs causing dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted for coronary artery disease resulting in more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs causing dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for coronary artery disease resulting in chronic congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. 

For rating diseases of the heart, one MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

The Veteran was afforded a VA examination for his service-connected coronary artery disease in August 2012.  At that examination, the examiner noted that the Veteran did not have congestive heart failure, and that his left ventricular ejection fraction was 60 percent.  She also noted that the Veteran is not able to do physically demanding work.  The examiner conducted a diagnostic exercise test where the Veteran achieved a 7.4 MET workload.  However, the examiner then noted that the lowest level of activity at which the Veteran reported symptoms such as dyspnea, fatigue, and angina was greater than 5 METs but less than 7 METs.  The examiner explained this apparent contradiction by stating that the Veteran's METs are really in the 5-7 range.  She stated that the Veteran's coronary stenosis caused ongoing angina at relatively low levels of exertion.  She further stated that the Veteran had angina on his stress test prior to exercising to 7 METs. 

The Veteran's private treatment record shows that he has complained of shortness of breath, and chest pain with exercise.  See February 2012 private medical record.  Additionally, in an October 2012 correspondence the Veteran stated that he has not been able to perform daily activities since his heart attack in September 2011.  He stated that he gets tired when doing light yard work, that he cannot play with his grandchildren, and that he cannot go to college football games.

Prior to August 15, 2016 the Veteran's medical treatment records do not show any indication of chronic congestive heart failure, a workload of 5 METs or less, or left ventricular dysfunction with an ejection fraction 50 percent or less.

Based on the foregoing, the Board concludes that an initial rating in excess of 10 percent, but no higher than 30 percent, for coronary artery disease is warranted.  The Board finds that the most probative evidence of record during the above appeal period is the Veteran's August 2012 VA examination.  As noted above, the workload findings most closely approximate less than 7 METs with fatigue, dyspnea, and angina.

The Board notes that the Veteran has claimed that his 60 percent evaluation, as discussed below, should have been effective July 9, 2012.  See June 2017 VA Form 27-0820.  However, while he is competent to describe symptoms such as shortness of breath and chest pain after exercise and fatigue, he is not competent to assess the severity of his condition absent medical testing such as that provided during VA examinations.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The record does not indicated based on any testing conducted during the appeal period that the Veteran meets the requisite criteria for a rating in excess of 30 percent.

To the extent that the Veteran has reported regarding his heart condition in the October 2012 correspondence, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal.  The medical evidence also contemplates the Veteran's descriptions of symptoms.  For the foregoing reasons, the Board concludes that an initial rating in excess of 10 percent, but not greater than 30 percent, for coronary artery disease is warranted for the appeal period.  

The Board notes that that no other diagnostic code provides a basis for any higher or additional ratings for the Veteran's coronary artery disorder.  See Butt, 5 Vet. App. at 539 (1993).  Moreover, when a condition is specifically listed in the rating schedule, it may not be rated by analogy.  Copeland, 27 Vet. App. at 333 (2015).

60 percent evaluation for coronary artery disease on and after August 15, 2016

The Veteran's coronary artery disease was assigned an evaluation of 60 percent pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7005 on and after August 15, 2016

The Veteran was most recently afforded a VA examination in August 2016.  At that examination, the examiner noted that the Veteran did not have congestive heart failure, did not have cardiac arrhythmia, no heart valve conditions, no infectious heart conditions, and no pericardial adhesions.  The examiner performed an interview based METs test, and found that the Veteran had dyspnea, fatigue, and angina at greater than 3 METs but not greater than 5 METs.  The examiner noted that the Veteran's METs limitation was due solely to the Veteran's service-connected heart condition.

The Board finds the August 2016 VA examination to be the most probative evidence in evaluating the Veteran's claim on and after August 15, 2016.  In that regard, there does not appear to be any other medical evidence in the claims file on and after August 15, 2016 that suggests a disability picture that manifest or more nearly approximate the criteria for a 100 percent evaluation.  The Veteran has not contended that the VA examination was inadequate or incorrect during the above appeal period.  Nor is there any evidence of record that contradicts the findings of the August 2016 VA examiner during this period.  Therefore, an increased rating for coronary artery disease is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable here.  See 38 U.S.C. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

As noted above, no other diagnostic code provides a basis for any higher or additional ratings for the Veteran's coronary artery disorder.  See Butt, 5 Vet. App. at 539 (1993).  Moreover, when a condition is specifically listed in the rating schedule, it may not be rated by analogy.  Copeland, 27 Vet. App. at 333 (2015).


ORDER

Entitlement to an evaluation in excess of 30 percent for an anxiety disorder NOS is denied.

Entitlement to an evaluation in excess of 10 percent prior to August 15, 2016 for coronary artery disease status post stent placement is granted, subject to law and regulations governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 60 percent on and after August 15, 2016 for coronary artery disease status post stent placement is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


